DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is sent to address an inadvertent removal of “Formula” in claim 7. The Examiner’s Amendment is reproduced below. For reasons of allowance, response to arguments, and terminal disclaimer, see Notice of Allowance mailed 03/09/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the cancellation of “n1 and n2 being 0” was given in an interview with DELORES W HERMAN on 12/13/2021, and further authorization for this instant amendment was given by GAYLE ENDRES on behalf of DELORES W HERMAN in a voicemail left 03/14/2021. The examiner has amended the dependent claims deleting reference to n1 and n2 being 0, corresponding Formulae, and reference to corresponding Formulae.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows, starting from the claims filed 11/27/2021: 
In claim 1, at the end of the claim, delete:
[[n1 and n2 are 0 or 1; and
when n1 and n2 are 0, R1 and R2 are the same as or different from each other, and are each independently a substituted or unsubstituted straight-chained or branched alkoxy group, or a substituted or unsubstituted straight-chained or branched thioalkoxy group, and Y1 and Y2 are the same as or different from each other, and are each independently a halogen group, a substituted or unsubstituted straight-chained or branched alkyl group, or a substituted or unsubstituted straight-chained or branched alkoxy group, with the exception that when R1 and R2 are an unsubstituted straight-chained or branched thioalkoxy group, then Y1 and Y2 are a substituted or unsubstituted straight-chained or branched alkyl group or a substituted or unsubstituted straight-chained or branched alkoxy group.]]

and insert in place thereof --n1 and n2 are each 1.--.

In claim 7, line 2, delete [[1-1 or]], delete Formula 1-1, and delete the caption [[[Formula 1-1]]].
In claim 8, line 2, delete [[Formulae 2-1]] and insert in place thereof --Formulae 2-4--. Delete Formula 2-1, Formula 2-3, and Formula 2-3, and delete the corresponding captions [[[Formula 2-1]]], [[[Formula 2-2]]], and [[[Formula 2-3]]].
Cancel claim 9.
Cancel claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721